DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,9-12,19,20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al.(USAN 20110021358; 01/27/2011). Huang et al. the natural product being a natural bioherbicide(3,8,12,42). The structural form of the composition/compound does not change by merely reciting the intended use(herbicide)  in a composition claim. The method claim 11 applies the juglone to the plant pre- and/or post emergently. Juglone being a herbicide according to Huang et al. naturally would anticipate the application of juglone to plants. 
Claim(s) 1-6,9-12,19,20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaev et al.(SU 1808280; 4/15/93). Babaev et al. teach a method of treating grape vine(Rhamnaceae) with an infusion containing juglone, tannins and other compounds for the control of fungi.. The structural form of the composition/compound does not change by merely reciting the intended use(herbicide)  in a composition claim. 
1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cutler et al. (USPN 6164244; 12/26/00). Cutler et al. teach a herbicide composition comprising juglone. Juglone being a herbicide, it naturally would anticipate the application of juglone to plants.The structural form of the composition/compound does not change by merely reciting the intended use(herbicide)  in a composition claim. The method claim 11 applies the juglone to the plant pre- and/or post emergently. 
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (KR 2013063708; 12/26/00). Choi et al. teach a herbicide composition comprising juglone. The structural form of the composition/compound does not change by merely reciting the intended use(herbicide)  in a composition claim. The method claim 11 applies the juglone to the plant pre- and/or post emergently. Juglone being a herbicide, it naturally would anticipate the application of juglone to plants. 
Claim(s) 1-6,9-12,19,20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stich et al.(USAN 20120322889). Stich et al. at paragraph 77 teach 0.001mM juglone(5-hydroxy-1,4-naphthalenedione) concentration which is equivalent to 1 x 10-6 M juglone concentration. Stich et al. teach that the juglone is a plant protection agent. See abstract. Stich et al. teaching of juglone as a plant protection indicates that juglone would be applied to plants pre- and/or post- emergently. Stich et al. teach that the composition comprises a solvent(adjuvant) and surfactant(adjuvant).  See abstract and paragraph 65. In a composition claim, a cited utility(herbicide) has no patentable significance.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7,8,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stich et al. as applied to claims 1-6,9-12,19,20 in the 35 USC 102 rejection above in further view of Stich et al. Stich et al. teach all that is recited in claims 7,8,17,18 except for the juglone being at a concentration ranging from 0.1-20% or at an application rate ranging from 200 g/acre to 2 kg/acre. An Artisan in the field would have been motivated to determine the optimum juglone concentration and application rate at the time of the invention through experimentation. Thus, in the absence of a showing of unexpected results for less than instant concentration and instant application rate, Stich et al.’s renders the instant application rate and instant concentration of juglone obvious.  
Claims 1-7,9,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum et al. Rosenbaum et al. teach a cosmetic composition comprising 30% juglone which is close to the 20% juglone concentration recited in the instant claims. In the absence of a showing over the instant 20% juglone over the Rosenbaum et al.’s 30% juglone, Rosenbaum et al.’s 30% juglone make obvious the instant 20% juglone. The structural form of the composition/compound does not change by merely reciting the intended use(herbicide) in a composition claim.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 12-27 are determined to be directed to a law of nature/natural principle or a natural phenomenon, e.g. a natural product, as a claim limitation. The rationale for this determination is explained below: Given the claims their broadest reasonable interpretation in light of the specification, the following elements in the claims are found to be naturally occurring products as indicated in the instant Specification: 
• Juglone is a naturally occurring compound. 
Each of the above recited claim limitations is naturally occurring and appears to be structurally identical to its naturally occurring form. As such, these products are not markedly different, and are considered to be naturally occurring products. Although these naturally occurring products are not usually found in nature “collected” as they are in the claims, this is not a consideration when applying the test of a product having a marked difference from its naturally occurring counterpart. See e.g. Funk Seed Co. & Kalo Co., 333 U.S. 127, 76 USPQ 280 (1948). (unless bacterium have "markedly different characteristics" from any found in nature, they are nature's handiwork and not patent eligible. Independent claim 1 needs to require a component that is non-naturally occurring.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant presents claims 1 and similar method claim 11 as: 

    PNG
    media_image1.png
    617
    746
    media_image1.png
    Greyscale

Alkyl not alkane; alkylene not alkene; phenyl not benzene, amino not amine, haloakyl not alkyl halide are function groups. There is no exemplification in the instant Specification of the following functional groups: 

    PNG
    media_image2.png
    64
    138
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    412
    210
    media_image3.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 

Applicant presents claim 1 and similar method claim 11 as: 

    PNG
    media_image1.png
    617
    746
    media_image1.png
    Greyscale

Alkyl not alkane; alkylene not alkene; phenyl not benzene, amino not amine, haloakyl not alkyl halide are function groups. There is no exemplification in the instant Specification of the following functional groups: 


    PNG
    media_image4.png
    433
    306
    media_image4.png
    Greyscale

The following is a quotation The term is indefinite because the specification does not clearly redefine the term.
Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11,12,14-20 of copending Application No. 16849933 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because USAN ‘933 claims encompasses the instant claim limitations. USAN ‘933 are almost verbatim to the instant claims except USAN ‘933 claims have an additional limitation of reciting “wherein the plants include at least one herbicide resistant weed”. The USAN ‘933 claims encompass instant claims rendering the instant claims obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616